 

af eae,
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/ LUBA of 8
t

  
 
    
  
 
   

ta
q

fegreas ons
na

rm ONO.
Sigs ey

 

 

FOR THE SOUTHERN DISTRICT OF NEWS a
Jé JY
Civil Action No. 1:19-cv-0892 73

STIPULATED
CONFIDENTIALITY

sReRwSER. ORDER

KRISTINA MIKHAYLOVA,
Plaintiff
Vv.
BLOOMINGDALB'’S, INC, |
BLOOMINGDALE’S, INC. Ula

BLOOMINGDALE’S AND FORTY |
CARROTS, BLOOMINGDALE’S, LLC, |
BLOOMINGDALE’S, LLC d/b/a |
BLOOMINGDALE’S NEW YORK, |
MACY’S, INC., MACY’S, INC. d/b/a |
MACYS OF NEW YORK, UNITED |
STOREWORKERS RETAIL, |
WHOLESALE AND DEPARTMENT |

STORE UNION AFL-CIO LOCAL 3 a/k/a

LOCAL 3 UNITED STOREWORKERS |
RWDSU/UFCW, DENNIS DIAZ, |
individually, CHRISTOPHER
CASTELLANI, individually, RICHARD |
LAW, individually, and BOBBY BOOKER, |

individually,

Defendants.

 

  

The parties, through their respective undersigned counsel, having agreed to

the following terms of confidentiality, and the Court having found that good cause

exists for issuance of an appropriately-tailored confidentiality order governing the

pre-trial phase of this litigation;

It is therefore hereby ORDERED that any person or entity (a “person”) subject

to this Order — including without limitation the parties to this action, their

representatives, agents, experts and consultants, all third parties providing discovery

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 2 of 8

in this action, and all other interested persons with actual or constructive notice of
this Order — shall adhere to the following terms:

1. Any person subject to this Order who receives from any other person any
information of any kind — whether in documents, testimony, or any other form —
provided in the course of this litigation (“Discovery Material”) that is designated as
“Confidential” pursuant to the terms of this Order shall not disclose such Confidential
Discovery Material to anyone else except as expressly permitted by this Order.

2. The person producing any given Discovery Material may designate as
“Confidential” any Discovery Material or portion of Discovery Material that contains
non-public business, commercial, financial, or personal information, the public
disclosure of which is either restricted by law or could, in the good faith opinion of the
producing person, adversely affect a person’s privacy obligations or policies, business,
commercial, financial, or personal interests.

3. With respect to the Confidential portion of any Discovery Material other
than deposition transcripts and exhibits, the producing person or that person’s
counsel may designate such portion as “Confidential” by stamping or otherwise
clearly marking as “Confidential” the document or protected portion of the document
in a manner that will not interfere with legibility or audibility. Portions of deposition
testimony may be designated as Confidential either on the record during the
deposition or within five (5) days of receipt of the transcript.

4, At any time prior to the trial of this action, any Discovery Material

inadvertently produced without limitation may be designated by the producing

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 3 of 8

person as Confidential by informing all parties in writing that the Discovery

Materials should be treated as Confidential under this Order.

5.

No person subject to this Order other than the producing person shall

disclose any of the Discovery Material designated as Confidential by the producing

person to any other person, except:

a.

the parties to this action;

counsel retained specifically for this action, including any paralegal,
clerical, and other assistant employed by such counsel and assigned to
this matter;

as to any document, its author, its addressee, and any other person
indicated on the face of the document as having received a copy;

any person called to testify at deposition or any person whom counsel
for a party in good faith believes may be called to testify at trial or
deposition in this action, or any person whom counsel for a party in good
faith believes should be shown Discovery Material designated as
Confidential to assist counsel in the prosecution or defense of the claims
or defenses in this action, provided such person has first executed a Non-
Disclosure Agreement in the form attached to this Order;

any person retained by a party to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in

the form attached to this Order;

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 4 of 8

f. stenographers and videographers engaged to transcribe, and video

record depositions conducted in this action; and

g. the Court and its support personnel.

6. Prior to any disclosure of any Confidential Discovery Material to any
person referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided
by counsel with a copy of this Order and shall sign a Non-Disclosure Agreement in
the form attached to this Order. Counsel shall retain each signed Non-Disclosure
Agreement.

7. All Confidential Discovery Material filed with the Court, and all portions
of pleadings, motions, or other papers filed with the Court that disclose such
Confidential Discovery Material, shall be filed under seal with the Clerk of the Court in
the manner provided by the Court’s “Sealed Records Filing Instructions” (available on
the Court’s website) and consistent with Section VI of the Court’s Individual Practices
and Procedures. The parties will use their reasonable best efforts to minimize the filing
of Discovery Materials under seal. For any document filed under seal, (1) a redacted
version of the document shall be filed on the public docket on the same day, and (2) a
letter shall be filed on the public docket indicating what has been filed under seal.

8. Any party who either objects to any designation of confidentiality, or
who requests further limits on disclosure (such as “attorneys’ eyes only” in
extraordinary circumstances), may at any time prior to the trial of this action serve
upon counsel for the designating person a written notice stating with particularity

the grounds of the objection or request. If the parties cannot reach a prompt

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 5 of 8

agreement respecting the objection, then on or before the fourteenth (14th) day falling
on a business day after service of said written notice, the designating party must seek
a ruling from the Court (by letter application to file a motion, letter-motion, or directly
initially by motion, as permitted by the Court’s Individual Practices & Procedures) to
preserve the Confidentiality designation or otherwise the designation lapses. The
Confidentiality designation remains in force upon the filing of the application to
preserve the Confidentiality designation until the court determines whether the
application to preserve the Confidentiality designation should be sustained.

9, Each person who has access to Discovery Material that has been
designated as Confidential shall take all due precautions to prevent the unauthorized
or inadvertent disclosure of such material.

10. If, in connection with this litigation, a party inadvertently discloses
information subject to a claim of attorney-client privilege or work-product protection
(“Inadvertently Disclosed Information”), such disclosure shall not constitute or be
deemed a waiver or forfeiture of any claim of privilege or work-product protection
with respect to the Inadvertently Disclosed Information and its subject matter.

11. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving
party shall, within five business days, return or destroy all copies of the Inadvertently
Disclosed Information, and provide a certification of counsel that all such information
has been returned or destroyed. A receiving party may move the Court for an Order
compelling production of the Inadvertently Disclosed Information. The motion shall be

filed under seal and shall not assert as a ground for entering such an Order the fact or

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 6 of 8

circumstances of the inadvertent production.

12. This Order shall survive the termination of the litigation. Within thirty
(30) days of the final disposition of this action, all Discovery Material designated as
“Confidential,” including copies, shall be returned promptly to the producing person,
or, upon permission of the producing person, destroyed.

13. The Court does not retain jurisdiction over orders such as this after the
litigation is concluded.

14. This Stipulated Confidentiality Order shall not be construed as an
admission by any party that any document or other evidence is Confidential,
discoverable, relevant, or admissible or as a waiver of any right to object to the
discoverability, relevance, or admissibility of any document or other evidence.
Moreover, a party’s lack of objection to a Confidential designation is not an admission
that the designated Discovery Material is confidential. There are no intended
beneficiaries of this Stipulated Confidentiality Order other than the parties to this

action and the Court, and no other person shall acquire any right hereunder.

THIS STIPULATED CONFIDENTIALITY ORDER IS HEREBY SO ORDERED

4

rus / 9 DAY oF !

JAN 19 2024 Dpcay & Doing

. GEORGE B. DANIELS
United States District Judge

    

RUAAL 2021.

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 7 of 8

We hereby agree to the form and substance of this Stipulated Confidentiality Order:

DEREK SMITH LAW GROUP

By: MeV

Melissa Mendoza, Esq.

One Penn Plaza, Suite 4905
New York, NY 10119

(212) 587-0760

Attorneys for Plaintiff

SCHOEMAN UPDIKE KAUFMAN
& GERBER LLP

!
YY | Lf Ae
Nee

By:z 2 Ss Filthy a OK,

Steven Gerber, Esq.

551 Fifth Avenue, 12th Floor

New York, NY 10176

(973) 256-9000

Attorneys for Defendants,
Bloomingdale’s, Inc. (hereinafter
“Bloomingdale’s”) (d/b/a
“’Bloomingdale’s” and “Forty
Carrots”), Bloomingdale’s, LLC (d/b/«
“Bloomingdale’s New York”) and
Macy’s, Inc. (d/b/a “Macy’s of New
York”) and Christopher Castellani

 
Case 1:19-cv-08927-GBD Document 49 Filed 01/19/21 Page 8 of 8

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

KRISTINA MIKHAYLOVA,

Plaintiff,
v.

BLOOMINGDALE’S, INC., BLOOMINGDALE’S, :

Civil Action No. 1:19-cv-08927-GDB

NON-DISCLOSURE
AGREEMENT

INC. d/b/a BLOOMINGDALE’S AND FORTY :
CARROTS, BLOOMINGDALBE'’S, LLC, :
BLOOMINGDALE'’S, LLC d/b/a :
BLOOMINGDALE’S NEW YORK, MACY’S, INC., |
MACY’S, INC. d/b/a MACY’S OF NEW YORK, |
UNITED STOREWORKERS RETAIL, |
WHOLESALE AND DEPARTMENT STORE :
UNION AFL-CIO LOCAL 3 a/k/a LOCAL 3 |
UNITED STOREWORKERS RWDSU/UFCW, |
DENNIS DIAZ, individually, CHRISTOPHER |
CASTELLANI, individually, RICHARD LAW, :

individually, and BOBBY BOOKER, individually,

Defendants.

 

I, , acknowledge that I have read and understand the

attached Stipulated Confidentiality Order in this action (the “Order’”). I agree that I will not

disclose any Confidential Discovery Material produced in this litigation to anyone other than

for purposes of this litigation and that at the conclusion of the litigation I will return all

discovery information to the party or attorney from whom I received it. By acknowledging

these obligations under the Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising under this Non-Disclosure Agreement and that my

willful violation of any term of the Order could subject me to punishment for contempt of

Court.

Dated:

 

[insert name]

 
